It is submitted that under our statutes, particularly sections 2838, 2839 and 2840, Revised Codes 1921, and the decisions by this court in City of Butte v. Industrial Accident Board,52 Mont. 75, 156 P. 130, Bruce v. McAdoo, 65 Mont. 275,211 P. 772, and Black v. Northern P. Ry. Co., 66 Mont. 538,214 P. 82, the plaintiff has no right of action against the defendant in this case. It is very plain that our Workmen's Compensation Act prescribes the exclusive rights and remedies available to the employer and employee who may be under the Act, and takes from such employee all the common-law rights to sue for personal injuries. (See, also, Shea v. Butte Min. Co.,55 Mont. 522, 179 P. 499; Diblasio v. Hunter, 124 Wash. 98,213 P. 470; Murphy v. Schwartz, 142 Wash. 69, 252 P. 152;Robinson v. McHugh, 158 Wash. 157, 291 P. 330; Shockey v.Royal Baking Powder Co., 138 Wash. 233, 244 P. 549.) InBlack v. Northern Pacific Ry. Co., supra, this court said that so far as applicable to a case of this character, there is no "substantial difference between the Washington statute and our own." The same similarity is pointed out by the supreme court of Utah in Robinson v. Union P. R. Co., 70 Utah, 441,261 P. 9, by the supreme court of Kansas in Moeser v. Shunk,116 Kan. 247, 226 P. 784, 787, and by the circuit court of appeals in Matheny v. Edwards Ice Machine  Supply Co.,39 F.2d 70.
The question for decision is: Are sections 2838 and 2839, Revised Codes 1921, exclusive only as to actions by employee *Page 419 
against employer, or do they abrogate all right of the employee to sue any person whomsoever on account of injury received? Respondent contends that they do not bar his right of action against the appellant, for the reason that they apply only to causes of action arising between employer and employee, and have no reference to actions against third persons. Nowhere now in the Montana statute is any reference made to third persons, or any reference made to the plant of the employer or anything to indicate that the law has reference to the rights and obligations of anyone except employer and employee. There is nothing in any decision of any state to the contrary, and there are decisions from a number of states bearing upon and considering statutes similar to our sections above. (Hotel Equipment Co. v.Liddell, 32 Ga. App. 590, 124 S.E. 92; Athens Ry.  Elec. Co.
v. Kinney, 160 Ga. 1, 127 S.E. 290; O'Brien v. Chicago CityR. Co., 305 Ill. 244, 137 N.E. 214, 27 A.L.R. 479; Stacy v.F.M. Hoyt Shoe Co., 83 N.H. 281, 141 A. 467-469; Holland v.Morley Button Co., 83 N.H. 482, 145 A. 142-144; Davis v.Central Vermont Ry. Co., 95 Vt. 180, 113 A. 539; ArtificialIce  Cold Storage Co. v. Waltz, (Ind.App.) 146 N.E. 826;Trumbull Cliffs Furnace Co. v. Shachovsky, 111 Ohio, 791,146 N.E. 306; Ierardi v. Farmers Trust Co. of Newark, 34 Del. 246,151 A. 822; Robinson v. Union P. R. Co.,70 Utah, 441, 261 P. 9.)
Many other cases may be brought to the attention of the court in which, possibly, the statute is not just the same, but the right of the employee, regardless of the statute, to sue the third person is strongly upheld, and from which only one rational conclusion can be reached with regard to our statute as it now stands, and that is that the statute refers simply to the rights and obligations of employer and employee. (See McArthur v.Dutee W. Flint Oil Co., 50 R.I. 226, 146 A. 484; Moeser v.Shunk, 116 Kan. 247, 226 P. 784; McKenzie v. MissouriStables, Inc., (Mo.) 34 S.W.2d 136; Muncaster v. GrahamIce Cream Co., 103 Neb. 279, 172 N.W. 52; Royal Indemnity Co.
v. J.G. White Engineering Co., 120 Misc. 332,198 N.Y. Supp. 264; Dyer v. Central Sav. Bank, *Page 420 137 Misc. 509, 242 N.Y. Supp. 74, 77; Bristol Telephone Co. v.Weaver, 146 Tenn. 511, 243 S.W. 299; Mercer v. Ott, 78 W. Va. 629,  89 S.E. 952; Merrill v. Marietta Torpedo Co., 79 W. Va. 669,  92 S.E. 112, L.R.A. 1917F, 1043; Smale v. WroughtWasher Mfg. Co., 160 Wis. 331, 151 N.W. 803; Stamps v.Missouri P. R. Co., 113 Kan. 644, 114 Kan. 477,218 P. 1115; Jacobsen v. Industrial Acc. Com., 212 Cal. 440,291 P. 405, 299 P. 66; Hanson v. Ponder, (Tex.Com.App.)300 S.W. 35; Henderson T.  T. Co. v. Owensboro Home T.  T. Co.,192 Ky. 322, 233 S.W. 743; Lowe v. Morgan's La.  T.R.  S.S.Co., 150 La. 29, 90 So. 429; Hartford Accident  Indemnity Co.
v. Englander, 93 N.J. Eq. 188, 118 A. 628.)
In this case we delivered an opinion on January 19, 1934, reversing the judgment of the trial court and directing a dismissal of the action. Within time the plaintiff filed a motion for rehearing, to which each side filed an elaborate brief. Not being fully satisfied that we had reached the correct result, we granted a rehearing, and have been favored with further briefs and oral arguments. Now, having given the case further consideration, we are satisfied that our original conclusion was correct. After all, the case is one of statutory construction, and it is the statutes of our own and not those of any other state which we must construe.
The facts are that the plaintiff, an employee of the city of Billings, while at work about 3 o'clock in the morning of September 13, 1932, in the ordinary course of his duty as a street cleaner, was run over and seriously injured by an automobile operated by the defendant. Asserting that the injuries arose out of and in the course of his employment, he gave the city notice of his injuries, and claimed compensation under the provisions of the Workmen's Compensation Act (Rev. Codes 1921, sec. 2816 et seq.). In presenting his claim to the Industrial *Page 421 
Accident Board, plaintiff stated that his disability resulted from an accidental injury received on the thirteenth day of September, 1932, in the course of and arising out of his employment by the city of Billings, but in presenting the claim he did so with the "specific and distinct understanding" that he did "not waive any claim or the right to assert and maintain a claim" against the defendant for the injuries she had inflicted upon him "and for adequate damages because of the same," including the right to bring suit against her.
Plaintiff's claim was allowed by the Industrial Accident Board, and he was awarded compensation at the rate of $18 per week from the date of the accident. Thereafter he brought this suit, alleging in his complaint that he was injured in the performance of his work as an employee of the city by being knocked down and run over by an automobile driven by the defendant in a careless, negligent, and reckless manner.
The defendant admitted the accident and resultant injuries, except as to the extent claimed, and set forth as a separate defense that the plaintiff, being a city employee, was under the Workmen's Compensation Act, and that he had been awarded compensation by the Industrial Accident Board.
After the pleadings were made up, the defendant moved for judgment in her favor thereupon. The motion was denied. Eventually the case came on for trial before a jury. Plaintiff offered evidence tending to sustain the material allegations of his complaint, including a certified copy of his claim to the Industrial Accident Board. When plaintiff rested, the defendant moved for a nonsuit on the ground that the plaintiff has no cause of action against her because of the fact that "any and all of such rights of action, if any formerly existed, have been taken away by the Workmen's Compensation Law," and therefore the plaintiff has no right of action, nor any cause of action against the defendant. The motion was denied. The defendant did not offer any testimony, but moved for a directed verdict, for the reasons stated in her motion for a nonsuit, which the court likewise denied. The jury found *Page 422 
for plaintiff and from a judgment entered in conformity with the verdict, the defendant has appealed.
The determinative question is: Has the plaintiff, who at the[1]  time of the accident was an employee of the city, and therefore protected by the Workmen's Compensation Act, the right to maintain an action against the defendant, a tort-feasor not subject to the provisions of the Act?
This court repeatedly has taken occasion to comment upon the reasons which brought forth the Workmen's Compensation Law, the object sought to be attained thereby, and its operation in practice. (Cunningham v. Northwestern Improvement Co.,44 Mont. 180, 119 P. 554; Lewis  Clark County v. IndustrialAccident Board, 52 Mont. 6, 155 P. 268, L.R.A. 1916D, 628; 6 R.C.L. 1916, 628; Shea v. North-Butte Min. Co., 55 Mont. 522,179 P. 499, 503; Dosen v. East Butte Copper Min. Co.,78 Mont. 579, 254 P. 880, 886; Edwards v. Butte  Superior Min.Co., 83 Mont. 122, 270 P. 634; Betor v. National BiscuitCo., 85 Mont. 481, 280 P. 641; State ex rel. Loney v.Industrial Accident Board, 87 Mont. 191, 286 P. 408; Kerns
v. Anaconda Copper Min. Co., 87 Mont. 546, 289 P. 563;Murray Hospital v. Angrove, 92 Mont. 101, 10 P.2d 577;Moffett v. Bozeman Canning Co., 95 Mont. 347,26 P.2d 973.)
As was said in Dosen v. East Butte Copper Min. Co., supra, it has been the constant endeavor of this court, in obedience to the statutory direction, and also in view "of the rationale of the legislation, to interpret the provisions of the Act liberally with a view to accomplish the result intended." The theory of the Act is that the loss suffered by the injury shall not be borne by the employee alone except as he may be compensated by a suit at law, and the inadequacy of that remedy has been denounced in vigorous language. (Cunningham v. Northwestern ImprovementCo., supra; Lewis  Clark County v. Industrial AccidentBoard, supra.) Nor shall he become a charge upon the public generally (Shea v. North-Butte Min. Co., supra; State exrel. Loney v. Industrial Accident Board, supra), that is, an object of public charity; rather, he shall *Page 423 
"commensurate in some degree to the disability suffered," be compensated by the industry and indirectly by the public. The idea is that the industry which bears the expense of its mechanical wreckage shall also care for its human wreckage. Thus it is required that the industry proceed with justice and humanity. (Moffett v. Bozeman Canning Co., supra.)
"At this late day," said this court in Shea v. North-ButteMin. Co., supra, "it cannot be controverted that the remedies recognized by the common law in this class of cases, together with all rights of action to arise in future, may be altered or abolished to the extent of destroying actions for injuries or death arising from negligent accident, so long as there is no impairment of rights already accrued." (And see Northern PacificRy. Co. v. Messe, 239 U.S. 614, 36 Sup. Ct. 223,60 L. Ed. 467.)
At first blush the query may arise, Why should the right to sue an independent tort-feasor be taken from the employee? Whatever the answer may be, the fact is that the legislative assembly had the power to take away the right (unless already accrued), if it saw fit to do so. Other reasons aside, there are two which may have influenced the law-making body in enacting this feature of the law: (a) That it desired to relieve the employee of the necessity of maintaining a suit at law, and to give him instead quick and sure relief through an administrative board without expense to him; and (b) that it desired to give the assurance of definite financial relief, akin to insurance, which affords better and surer protection than the hazards of a lawsuit; this assurance itself being a compensation for the loss of the right to sue.
The spirit of the law is that an employee is to be guaranteed compensation for all injuries incident to the particular employment received in the course of the employment. To illustrate: An employee in his regular employment may be injured by an independent agency having no connection with the employer or his business. That appears to be the case here. The wrongdoer in such case may be financially responsible, and yet he may not be — in most cases he is not. In either case the employee *Page 424 
receives compensation from the agency set up by the state. If it were otherwise, the employee, unable to obtain any recompense from the irresponsible tort-feasor, would be left without compensation for his injury. That situation can no longer exist under the Compensation Act. Here the city was operating under the Act. What are the perils incident to the occupation of a street sweeper? Certainly those perils must include and contemplate the dangers to which the employee is naturally subjected in the course of his work. The peril of being run over and injured by an automobile certainly is one of the likely dangers of that employment. So far, there is no doubt that the Compensation Act is a boon to the employee in particular and to society in general. The real purpose of the Compensation Act, whether it be called a Compensation Act or an Employers' Insurance Act (Black
v. Northern P. Ry. Co., 66 Mont. 538, 214 P. 82), was, not that one employee should receive an exorbitant or liberal sum and another an inadequate amount, but that all employees should receive a fair measure of compensation. Whether the legislative[2]  assembly shall permit double compensation to the employee — the payments allowed by the Compensation Act and also the right to sue a tort-feasor — is a matter of legislative control. (See authorities, post.)
It is conceded that the city, the employer, and the plaintiff, the employee, were bound by the terms of the Act when the accident occurred (sec. 2840, Rev. Codes 1921), and that plaintiff, under the provisions of section 2838, has no cause of action against the city. That section provides that, where the employer and employee have elected to come under the provisions of the Act, the employer shall not be subject to any other liability whatsoever for the death of or personal injury to any employee except as in this Act provided; "and, except as specifically provided in this Act, all causes of action, actions at law, suits in equity, and proceedings whatever, and all statutory and common-law rights and remedies for and on account of such death of, or personal injury to, any such employee are hereby abolished." *Page 425 
Section 2839 declares: "Where both the employer and employee have elected to come under this Act, the provisions of this Act shall be exclusive, and such election shall be held to be a surrender by such employer and such employee of their right to any other method, form, or kind of compensation, or determination thereof, or to any other compensation, or kind of determination thereof, or cause of action, action at law, suit in equity, or statutory or common-law right or remedy, or proceeding whatever, for or on account of any personal injury to or death of such employee, except as such rights may be hereinafter specifically granted; and such election shall bind the employee himself, and in case of death shall bind his personal representative and all persons having any right or claim to compensation for his injury or death, as well as the employer, and those conducting his business during liquidation, bankruptcy, or insolvency."
Counsel for plaintiff argue that sections 2838 and 2839 do not bar plaintiff's action against the defendant, for, they say, those sections apply only to causes of action arising between employer and employee and have no reference to an action by the injured employee due to the negligence or wrong of another not in the same employ; and they undertake to show that this court should not consider itself bound by its former decisions. (Bruce v. McAdoo, 65 Mont. 275, 211 P. 772, and Black v.Northern Pacific R. Co., supra.)
In order to comprehend the full purport of the Bruce and Black decisions, it is necessary to take into consideration section 2863, Revised Codes 1921, as it existed when those cases were decided. That section then read as follows:
"`Employee' and `workman' are used synonymously, and means every person in this state, including a contractor other than `an independent contractor,' who, after July 1, 1915, is engaged in the employment of an employer carrying on or conducting any of the industries classified in sections 2847 to 2852, inclusive, of this Code, whether by way of manual labor or otherwise, or whether upon the premises or at the plant of such employer, or who is engaged in the course of his employment *Page 426 
away from the plant of his employer; provided, however,
"1. If the injury to a workman occurring away from the plant of his employer is due to the negligence or wrong of another not in the same employ, the injured workman, or, if death results from such injury, beneficiaries or dependents, as the case may be, shall elect whether to take under this Act or seek a remedy against such others; such election shall be made in advance of the commencement of the action.
"2. If he take under this Act, the cause of action against such other shall be assigned to the state for the benefit of the industrial accident fund, or the employer or insurer, as the case may be.
"3. Any such cause of action assigned to the state may be prosecuted or compromised by the board, in its discretion.
"4. If such workman, his beneficiaries, or dependents, as the case may be, shall elect to proceed against the person responsible for the injury, such election shall constitute a waiver of any right to compensation under the provisions of this Act."
Sections 2838, 2839 and 2863 were companion sections, enacted as a part of Chapter 96 of the Session Laws of 1915, and necessarily were considered together. The clauses "and, except as specifically provided in this Act" in section 2838, and "except as such rights may be hereinafter specifically granted" in section 2839, refer to section 2863 and to subdivisions 1, 2, 3 and 4 thereof. Thus the law-making body did not overlook the contingency, certain to be met, of an employee receiving an injury while in the course of his employment, by the negligence of a third person not connected with the industry.
The question whether these sections were exclusive only as between the employer and the employee was decided adversely to plaintiff's contention in the Bruce and Black Cases. In both the court had in mind the purpose of the legislative assembly to substitute the enlightened system of compensation for injuries sustained by a workman, instead of relegating him to the litigious and too often ineffectual remedy provided by the common law. *Page 427 
In the Bruce Case the court, speaking through Mr. Justice Galen, after setting forth and analyzing the statutes, and after a review of the authorities, especially those of the state of Washington (with the observation that the statutes of Washington, Oregon, and Montana were practically identical upon the point then under consideration), held that the provisions of our Compensation Act were exclusive of any other remedy — "all other remedies being abolished" — except where the injury was caused by the negligence of a third person away from the plant of the employer, in which case alone the employee or his beneficiaries in case of death were given the right of election whether to take under the Act or to seek damages from the third person. The court relied upon Peet v. Mills, 76 Wash. 437, 136 P. 685, L.R.A. 1916A, 358, Ann. Cas. 1916D, 154, and other Washington cases, and upon Meese v. Northern P. Ry. Co., (D.C.) 206 Fed. 222, where the federal district court followed Peet v. Mills, but was reversed by the circuit court of appeals (211 Fed. 254), which in turn was reversed by the Supreme Court of the United States (239 U.S. 614, 36 Sup. Ct. 223, 60 L. Ed. 467), which held that the federal district court was right in following Peet v.Mills, observing that the purpose of the Act of 1911 (Chap. 74), the Washington Act under consideration, "was not merely to end controversies between employers and employees in respect of injuries to the latter, but to end all suits at law for the injury or death of employees while engaged in certain occupations, no matter by whom injured or killed, with certain exceptions not here important." Later the court quoted with approval this language from Peet v. Mills: "For these reasons we are of the opinion that the compensation provided by the Act in case of injury to any workman in any hazardous occupation was intended to be exclusive of every other remedy, and that all causes of action theretofore existing, except as they are saved by the provisos of the Act, are done away with." (Northern P.R. Co. v. Meese, 239 U.S. 614, 36 Sup. Ct. 223, 224,60 L. Ed. 467.)
The question came before this court again in the Black Case
in which a reconsideration thereof was urged upon the theory *Page 428 
that the Bruce Case was decided upon the authority of cases which arose under the Washington Compensation Act, which counsel argued is different from ours. It was urged that our statute does not contain the following declaration found in the Washington statute (Laws 1911, p. 356, sec. 5): "And, except as in this Act otherwise provided, such payment shall be in lieu of any and all rights of action whatsoever against any person whomsoever." In answering this contention, Mr. Justice Holloway, speaking for the court, said: "`Where both the employer and employee have elected to come under this Act, the provisions of this Act shall be exclusive, and such election shall be held to be a surrender by such employer and such employee of their rights to any other method, form or kind of compensation, or determination thereof, or to any other compensation, or kind of determination thereof, or cause of action, action at law, suit in equity, or statutory or common-law right or remedy, or proceeding whatever, for or on account of any personal injury to or death of such employee, except as such rights may be hereinafter specifically granted.' It is difficult to conceive of language more comprehensive. If the employer and employee come under the Act, the provisions of the Act are exclusive. The single exception noted applies only where the injury occurs away from the plant or the employer (sec. 2863, above). By coming under the Act, the employee surrenders the right to any other method of obtaining redress for his injuries received at the plant of his employer, and since this plaintiff and his employer, the Equity Coal Company, were operating under our Act, and plaintiff's injuries were received at the plant of his employer, it follows that he was bound to seek redress under the Compensation Act, and may not maintain this action. It would be idle to reiterate the reasons which compel this conclusion. They are stated concisely in the opinion in the Bruce Case, and from the logic of that decision we think there cannot be an escape."
With the interpretation given by this court to sections 2838, 2839 and 2863 the legislative assembly was fully aware, and *Page 429 
yet it did nothing to change its policy in that respect. On the contrary, in 1925 it amended section 2863 with respect to the definitions of "employer" and "employee," but repealed subdivisions 1 to 4, inclusive (Chap. 121, sec. 3, Laws 1925, pp. 205, 206), taking away from the employee the rights preserved to him by the provisos contained in sections 2838 and 2839. Thus the legislative assembly did away with the provision that, where the injury had occurred at the hands of a third person away from the plant of the employer, the employee might seek compensation under the terms of the Act, or pursue his remedy against the third person.
The supreme court of Washington has consistently adhered to the doctrine enunciated in Peet v. Mills, supra. InDiblasio v. Hunter, 124 Wash. 98, 213 P. 470, a city employee while working on a street was struck by a passing automobile. The court held, quoting from the syllabus: "An employee of a street railway system owned by the city was not working `away from the plant,' while engaged in repairing the track on the city street, and could not maintain an action against an automobilist who ran him down, his remedy being solely against the industrial fund provided by the Workmen's Compensation Act."
In Murphy v. Schwartz, 142 Wash. 69, 252 P. 152, the court held to the same effect. And see Shockey v. Royal BakingPowder Mfg. Co., 138 Wash. 223, 244 P. 549. Both these cases were brought by city employees struck by automobiles.
In Robinson v. McHugh, 158 Wash. 157, 291 P. 330, 332, the plaintiff was engaged in the performance of his duties as a lamp trimmer. A machine operated by the defendants struck the light post and ladder, causing serious injuries to the plaintiff, and he brought suit against them. In holding that the plaintiff had no cause of action for damages the court said: "From the beginning this court has construed the Act as meaning what it says: i.e., that the common-law right of action for damages accruing from an injury received by a workman *Page 430 
in the course of his employment is abolished, except as in the Act otherwise provided." The words "except as in the Act otherwise provided" had reference to a statutory provision similar to that contained in our section 2863 before amendment, which enabled an injured employee to sue a wrongdoer when the injury occurred away from the plant of his employer, or to take under the Compensation Law, but he could not do both.
The Bruce and Black Cases have been cited by courts in other jurisdictions, but never with any adverse comment so far as we are advised. In a recent case by the supreme court of Oregon,King v. Union Oil Co. of California, 144 Or. 655,  24 P.2d 345, 348, the court said, commenting upon the Oregon Act: "From this it is clear that the statute makes a distinction between injuries occurring at the plant and those occurring away from the plant, and that the right to make such election is not given by the statute unless the injury occurred away from the plant of his employer and was due to the negligence or wrong of another not in the same employ. The same distinction is made in the statutes of the state of Washington and the statutes of the state of Montana as shown in Meese v. Northern P. R. Co., (D.C.) 206 Fed. 222, which was affirmed by the Supreme Court of the United States in 239 U.S. 614, 36 Sup. Ct. 223, 60 L. Ed. 467, and in Bruce v. McAdoo, 65 Mont. 275, 211 P. 772. In these two cases, it was held that, if the injuries are due to the negligence or wrong of a third party and occur at the plant of the employer, the right to elect to sue such third party does not exist under the Act."
In Bristol Telephone Co. v. Weaver, 146 Tenn. 511,243 S.W. 299, 301, the court said: "A statute declaring that `all phases of the premises are withdrawn from private controversy' and that relief is provided `to the exclusion of every other remedy, proceeding or compensation' abrogates any right of action as against third persons, except as within a proviso saving such rights of action where the injury occurs away from the plant of the employer." *Page 431 
Plaintiff has cited many cases holding that, where an employer and an employee accept the provisions of the Workmen's Compensation Act, the employee does not thereby lose his right of action against a third person who, as a tort-feasor, has caused his injury. But in every one it appears that the statutes considered were different from ours. In fact, the Compensation Acts in nearly all of the other states either grant the right of election to the employee or do not abolish the common-law remedy. Hence cases from other jurisdictions, excepting Washington and Oregon, because of the difference in their statutory law, are not even of persuasive force here. We must decide this case upon our own statutes.
In passing, it may not be inapt to say that a number of cases hold that, where the employee has the right to elect whether he will take under the provisions of the Workmen's Compensation Act or sue the wrongdoer, he may choose either remedy but cannot avail himself of both. Typical are McDonough v. NationalHospital Assn., 134 Or. 451, 294 P. 351; King v. Union OilCo., supra; Phifer v. Berry, 202 N.C. 388, 163 S.E. 119;Marion County Construction Co. v. Kimberlin, (Ind.App.)184 N.E. 574; Napier v. John P. Gorman Coal Co., 242 Ky. 127,45 S.W.2d 1064. And a number hold that the employee having received compensation under the Act cannot then sue the wrongdoer. (See Matheny v. Edwards Ice M.  S. Co., (C.C.A.)39 F.2d 70; Workmen's Comp. Exch. v. Chicago, M., St. P. P.R. Co., (D.C.) 45 F.2d 885; Horsman v. Richmond, F. P.R. Co., 155 Va. 934, 157 S.E. 158; Nashville v. Latham,160 Tenn. 581, 28 S.W.2d 46. See, generally, notes in 27 A.L.R. 497, 37 A.L.R. 840, 67 A.L.R. 254, 88 A.L.R. 667 et seq.)
Sections 2838 and 2839 are plain and unequivocal. The[3, 4]  intention of any legislation must be inferred in the first place from the plain meaning of the words used. If this intention can be so arrived at, the courts may not go further and apply other means of interpretation. (State v. Cudahy PackingCo., 33 Mont. 179, 82 P. 833, 144 Am. St. Rep. 804, 8 Ann. *Page 432 
Cas. 717; State ex rel. Rankin v. Wibaux County Bank,85 Mont. 532, 281 P. 341; Great Northern Utilities Co. v.Public Service Commission, 88 Mont. 180, 293 P. 294.) "If the legislature did not intend that the courts should accept and act upon this statute as it is written, then the legislature, and not the courts, should amend the Act and make it clearly express the legislative will." (Johnson v. Butte  Superior Copper Co.,41 Mont. 158, 108 P. 1057, 1061, 48 L.R.A. (n.s.) 938.) In the construction of a statute, the office of the judge is simply to ascertain and declare what is in terms or in substance contained therein, not to insert what has been omitted or to omit what has been inserted. (Sec. 10519, Rev. Codes 1921.) "`Our duty is not to enact, but to expound, the law, not to legislate, but to construe legislation; to apply the law as we find it, to maintain its integrity as it has been written by a co-ordinate branch of the state government.' (Cooke v. Holland Furnace Co.,200 Mich. 192, 166 N.W. 1013, L.R.A. 1918E, 552.)" (Chmielewska v.Butte  Superior Min. Co., 81 Mont. 36, 261 P. 616, 617.)
In Taylor v. Fidelity  Casualty Co., 246 Ky. 598,55 S.W.2d 410, 413, the court said: "The conclusion might appear to be harsh, but courts are not responsible for conditions brought about by statutory enactments. Their duty ceases when the task of construction is performed and when it is found that the statute transgresses no inhibition of the Constitution. Neither are courts authorized to inject into a statute a provision, or part of another independent one, upon the theory that there is no substantial reason for its omission from the statute under consideration, since they are not authorized to amend a statute to conform to what may be concluded as a better reason for its enactment, nor to supply a reason when the legislature enacting it has not done so."
We see no reason to recede from the doctrine announced in theBruce and Black Cases; our statute considered, we are constrained to follow it in this case. *Page 433 
No good reason appears why an employee should not be accorded the right to maintain an action against a tort-feasor not subject to the provisions of the Act, preserving to the employer the right of subrogation to a portion of the compensation received from the third party. The twenty-third Legislative Assembly took this view. By Act approved March 14, 1933, it amended section 2839, Revised Codes 1921, in material particulars, one of which was that, "Where both the employer and employee have elected to come under this Act, the provisions of this Act shall be exclusive, and such election shall be held to be a surrender by such employer and such employee, as between themselves, of their right to any other method, form or kind of compensation, or determination thereof," and giving the employee, where injury is caused by the act or omission of another than the employer, a right of action against such third person, providing for the employer's right of subrogation to a portion of the compensation, and so forth. (Chapter 138, sec. 1, Laws 1933, p. 283.)
It is clear that, when the legislative assembly thus amended the section, it was of the opinion that an employee working under the terms of the Compensation Act did not have any right to proceed against a third person for an injury done in the course of the employee's employment, and acted affirmatively to give the employee such right. But Chapter 138, supra, did not come soon enough to aid the plaintiff.
This case must be decided upon the law as it was when the accident occurred.
The opinion promulgated January 19, 1934, is withdrawn from the files. The judgment is reversed and the cause remanded to the district court of Yellowstone county, with directions to dismiss the action. Remittitur forthwith.
ASSOCIATE JUSTICES MATTHEWS, STEWART and ANDERSON concur.